DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because lines 1 and 5 state “aspects of the disclosure”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (U. S. Patent 5,984,939).
Regarding Claim 1, Yoon discloses (see Column 5, Lines 22-26; Column 10. Lines 59-65; Figures 1; and 4-6) a valve preparation device (10; The device can be utilized in any type of anatomical cavity, including small cavities such as arteries and veins; see Column 3, Lines 45-53) comprising: an outer catheter (14); an inner catheter (16) coaxially aligned and positioned at least partially within the outer catheter (see Column 5, Lines 22-26 and Figure 1); a first jaw (18) pivotally connected to a second jaw (20; see Column 10, Lines 59-65), the first and second jaws extending from the inner catheter (See Figure 4; 18 and 20 are connected to 16); wherein each jaw defines an edge (116 and 118 or the edge could be where 116 and 118 meet with 142 and 134); wherein the first and second jaws have a closed arrangement in which the edges are in contact and an open arrangement in which the first and second jaws are splayed open with respect to each other (see Figures 4-6); and a first severing element (122) connected to the second jaw.
Regarding Claim 2, Yoon further discloses (see Column 5, Lines 57-67 and Figure 4) the first jaw (18) includes a second severing element (120).
Regarding Claim 3, Yoon further discloses (see Column 5, Lines 57-67; Column 6, Lines 30-41; and Figure 4) the first and second severing elements (122 and 120) is selected from the group consisting of an electrode (Column 6, Lines 30-41), 
Regarding Claim 4, Yoon further discloses (see Figure 4) the first severing element (122) is positioned within a receiving area between the first and second jaws (gap of 114 and 116, as well as the opening of 18 and 20 proximal of 116 and 118).
Regarding Claim 5, Yoon further discloses (see Column 6, Lines 42-50 and Column 7, Lines 65-Column 8, Line 4) further comprising a positioning device (142 or 140) on which the outer catheter (14) slides.
Regarding Claim 8, Yoon further discloses (see Column 8, Lines 10-16 and Figure 5) the outer catheter (14) can be positioned over the first and second jaws to collapse the first and second jaws into a cylindrical configuration.
Regarding Claim 9, Yoon further discloses (See Column 6, Lines 30-41 and Column 7, Lines 53-54) the first severing element (122) includes an electrode (126:see Column 6, Lines 30-41)  that is biased into a position away from the second jaw (see Column 7, Lines 53-54).
Regarding Claim 10, Yoon further discloses (see Column 6, Lines 30-41 and Column 8; Lines 1-4) the electrode (126) defines a cutting edge (126 is a cutting edge that is electrically charged).
Regarding Claim 11, Yoon further discloses (see Column 5, Lines 52-57) the first severing element (122) includes a blade (126 of 122 is the cutting edge of the blade).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U. S. Patent 5,984,939) in view of Gerrans (U. S. Publication 2016/0367311).
Regarding Claim 6, Yoon discloses Claim 1 as stated above. 
However, Yoon does not disclose the first jaw is configured to receive a first guide wire and the second jaw is configured to receive a second guide wire.
	Gerrans teaches (see Paragraphs 48 and 67) a surgical instrument for cutting with a shaft and jaws in which the first jaw (16) is configured to receive a first guide wire 
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Yoon’s jaws with openings/lumens as taught by Gerrans in order to guide the jaws/device to the target anatomical region.
Claims 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U. S. Patent 5,984,939) in view of Payne et al. (U. S. Publication 2014/0046323) hereinafter Payne.
Regarding Claims 7, 12, and 13, Yoon discloses Claim 1 as stated above. 
However, Yoon does not disclose Claim 7 the first severing element is a rotary cutter, Claim 12 an inner arm positioned between the first and second jaws, or Claim 13 the inner arm includes a slot through which the first severing element extends.
Payne teaches (see Paragraph 38 and 39) a surgical instrument for cutting with a shaft and jaws wherein Claim 7 the first severing element (200) is a rotary cutter (230), Claim 12 an inner arm (220) positioned between the first (110) and second jaws (120), and/or Claim 13 the inner arm (220) includes a slot (opening of 220) through which the first severing element extends (222 with 230) in the same field of endeavor for the purpose of avoiding of inadvertent contact of tissue with the blade edge prior to rotating the severing element to cut tissues (see Paragraph 39).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Yoon’s severing element to rotate supported by an inner .
Claims 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Epp et al. (U. S. Publication 2010/0268226) hereinafter Epp in view of Yoon (U. S. Patent 5,984,939).
Regarding Claim 14, Epp discloses (see Paragraphs 3, 18, 22, 40, and 42-44) a method of preparing a heart valve of a patient, the heart valve having a plurality of leaflets (hardened leaflet calcification; see Paragraph 003) and a valve opening (see Paragraph 40), the method comprising: providing a valve preparation device (100; see Paragraph 18) including: an outer catheter (180), an inner catheter coaxially aligned and positioned at least partially within the outer catheter (162; Figure 9 and Paragraph show the drive cable has a central lumen in the center [for a guidewire] making it structural a catheter), the first (140) and second jaws (150) extending from the inner catheter (extend radially); wherein each jaw defines an edge (surface of 130 and 132; see Paragraph 22); wherein the first and second jaws have a closed arrangement in which the edges are in contact (see Figure 16B) and an open arrangement in which the first and second jaws are splayed open (see Figure 13C) with respect to each other, and a severing element connected (electrode; see Paragraph 22) to the second jaw (130); delivering the valve preparation device to the heart valve (see Paragraph 42); proximally retracting the outer catheter and transitioning the first and second jaws to the open arrangement (see Paragraph 43); inserting one of the first and second jaws into the valve opening to position a first leaflet of the plurality of leaflets between the first and second jaws (see Paragraph 43, specifically S230, S234, S236, and S238); and 
Epp does not disclose the valve preparation device having a first jaw pivotally connected to a second jaw.
Yoon teaches (see Column 5, Lines 22-26; Column 10, Lines 59-65; Figures 1; and 4-6) a valve preparation device (10) comprising: an outer catheter (14); an inner catheter (16) coaxially aligned and positioned at least partially within the outer catheter (see Column 5, Lines 22-26 and Figure 1); a first jaw (18) pivotally connected to a second jaw (20; see Column 10, Lines 59-65), the first and second jaws extending from the inner catheter (See Figure 4; 18 and 20 are connected to 16); wherein each jaw defines an edge (116 and 118 or the edge could be where 116 and 118 meet with 142 and 134); wherein the first and second jaws have a closed arrangement in which the edges are in contact and an open arrangement in which the first and second jaws are splayed open with respect to each other (see Figures 4-6); and a first severing element (122) connected to the second jaw.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one step, providing valve preparation device of Epp, for another step, providing a valve preparation device of Yoon (Applicant’s Specification Paragraph 08 states valve preparation as “severing and optionally removing cusp or leaflet tissue in preparation for implantation of a prosthetic heart valve”, Yoon discloses in Column 2, Lines 40-53 that the device grasp and cut tissue in an anatomical cavity), since Epp teaches that the method (step S210; see Paragraphs 22 and 41) may alternatively provide another suitable system, one delivered 
Regarding Claim 15, Epp further discloses (see Paragraphs 44 and 45) closing the first (140) and second jaws (150) and removing the severed leaflet from the patient. Yoon’s device has been substituted and teaches the equivalent: jaws (18 and 20 with grasping portions 114 and 116; see Column 5, Lines 48-57) of Yoon as stated in Claim 14’s rejection.
Regarding Claims 17 and 18, Epp in view of Yoon disclose Claim 14 substantially as disclosed above. 
However, Epp not disclose Claim 17 rotating the severing element from a folded position to an unfolded position prior to the step of severing and/or Claim 18 the step of rotating includes pushing a wire interconnected to the severing element in a distal direction.
Yoon teaches Claim 17 (see Column 7, Lines 65-Column 8, Line 4) rotating (counter-clockwise as shown in Figure 4) the severing element (120) from a folded position (folding/bending upwards) to an unfolded position (via removal of 140; see Figure 5) prior to the step of severing and/or Claim 18 the step of rotating includes pushing a wire (extending material between 114/120 to 16 beyond 14 in conjunction with moving 140) interconnected to the severing element (120) in a distal direction (away from the handle) in the same field of endeavor for the purpose of safely positioning the jaws at the anatomical site (see Column 7, Lines 9-15).

Regarding Claim 20, Epp discloses (see Paragraph 22) the severing element (130 and/or 132) includes and electrode. Yoon’s device has been substituted and teaches the equivalent: (Column 6, Lines 30-41) the severing (122) element includes an electrode (126: New Oxford American Dictionary defines electrode as “a conductor through which electricity enters or leaves an object, substance, or region”; the entire blade is energized, but the cutting edge 126 would enter the tissue; see Column 6, Lines 30-41). 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Epp et al. (U. S. Publication 2010/0268226) in view of Yoon (U. S. Patent 5,984,939) as applied to claim 14 above, and further in view of Johnson et al. (U. S. Publication 2014/0046323) hereinafter Johnson.
Regarding Claim 16, Epp in view of Yoon disclose Claim 14 substantially as disclosed above.
However, Epp in view of Yoon not disclose wherein the step of transitioning the first and second jaws to the open arrangement includes pushing a wire interconnected to the first jaw in a distal direction.
Johnson teaches (see Paragraph 73) an apparatus with and outer catheter and inner catheter that are slidable to actuate the jaw, further teaching the step of transitioning the first and second jaws to the open arrangement includes pushing a wire 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Epp/Yoon’s jaws with a wire as taught by Johnson in order to guide and clamp the jaws onto tissue.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Epp et al. (U. S. Publication 2010/0268226) in view of Yoon (U. S. Patent 5,984,939) as applied to claim 14 above, and further in view of Payne et al. (U. S. Publication 2014/0046323) hereinafter Payne.
Regarding Claim 19, Epp in view of Yoon disclose Claim 14 substantially as disclosed above. 
However, Epp in view of Yoon not disclose wherein the valve preparation device includes a middle arm positioned between the first jaw and the second jaw; wherein the method includes positioning the first leaflet between the middle arm and the first jaw. 
Payne teaches (see Paragraphs 38 and 39) wherein the valve preparation device includes a middle arm (220) positioned between the first jaw (110) and the second jaw (120); wherein the method includes positioning the first leaflet between the middle arm and the first jaw (see Paragraph 39) in the same field of endeavor for the purpose of 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Epp/Yoon’s severing element to rotate supported by an inner arm with a slot as taught by Payne in order to inadvertent contact of tissue with the blade.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edwards et al. (U.S. Publication 2009/0234355) teaches a surgical device with an outer and inner catheter coaxially aligned with jaws and a severing element which can be an electrode.
Schulze et al. (U. S. Patent  5,599,350) teaches a surgical device with and an outer and inner catheter coaxially aligned with jaws with a portion of a severing element for each jaw that bends and rotates when in use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771